Citation Nr: 1312719	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-441 33A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from February 1983 to July 1992, from February 2003 to June 2003, from June 2009 to December 2009, and from August 2011 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the appellant requested a personal hearing in his January 2010 notice of disagreement.  The appellant was scheduled for a hearing in November 2010.  In November 2010, he told VA that he could not attend the hearing.  The hearing was rescheduled, but the notification letter was sent to the wrong address and was returned as undeliverable.  A new letter was sent to the appellant at his correct address in February 2011 to notify him that the hearing had been rescheduled for April 2011.  The appellant did not report for the hearing.  Thus, the hearing request is deemed to be withdrawn.  

In August 2012, the appellant filed claims for entitlement to service connection for posttraumatic stress disorder (PTSD), Raynaud's Syndrome, and a left shoulder disability.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the claim.  In a February 2013 statement, the appellant reported that he reinjured his back during his most recent period of active duty.  He stated that he went to the base clinic for his back and was given medication.  A DD Form 214 reflects that the appellant had active service from August 2011 to March 2012.  The records from the appellant's most recent period of service have not been associated with the claims file.  It is also does not appear that the appellant's complete service treatment records from his period of service in June 2009 to December 2009 have been associated with the claims file.  As the service treatment records are relevant to the appellant's claim, the claim must be remanded to obtain the service treatment records.  

In the February 2013 statement, the appellant stated that he had an MRI at the Middleton VA Medical Center in December 2012.  The appellant's VA treatment records in the appellant's Virtual VA claims file date from November 2012 to February 2013.  Although the results of the MRI are noted in a December 2010 VA treatment record, a complete MRI report has not been associated with the records.  The Board finds that the appellant's complete VA treatment records, including the December 2012 MRI report, are pertinent to the claim and should be obtained.

The appellant has asserted that he reinjured his back during his most recent period of active duty.  Mercy Hospital treatment records reflect that the appellant reported that he fell moving equipment in January 2012 and had low back pain.  Although a VA examination was obtained in May 2009, as the appellant has had two periods of active service since that time, and asserted that he injured his back, a new VA examination is necessary to determine whether the appellant's back was aggravated by his most recent periods of active service.  Additionally, the May 2009 VA examiner did not address the fact that the appellant's December 1982 enlistment examination report noted that he had scoliosis.  The service treatment records reflect that the appellant consistently reported having back pain during his periods of service.  Thus, an examination is needed to address whether the scoliosis was aggravated by service.

Finally, in March 2013, the Board received evidence from the appellant, including records from Mercy Hospital indicating he was treated for back pain during his most recent period of active service.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2012).  Neither the appellant nor his representative waived RO review of the new evidence.  Thus, on remand, the Agency of Original Jurisdiction (AOJ) should also review the new evidence submitted by the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete service treatment records from his periods of active service from June 2009 to December 2009 and from August 2011 to March 2012.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's complete VA treatment records, including a copy of the December 2012 MRI report.  If no records are available, the claims folder must indicate this fact.

3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the following:

* Identify all current low back disorders, to include degenerative disc disease and scoliosis.  

* Provide an opinion as to whether it is at least as likely as not (50 percent probability) that the appellant has a low back disability, to include degenerative disc disease of the lumbar spine, that was incurred in or caused by active service.

* If the appellant has scoliosis of the lumbar spine (scoliosis was noted in the December 1982 entrance examination report), please explain whether it is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.]

o If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

o If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing scoliosis was not aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.  

* Provide an opinion as to whether it is clear and unmistakable that the appellant's degenerative disc disease of the lumbar spine was not aggravated by service in June 2009 to December 2009 and August 2011 to March 2012.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



